FILED
                             NOT FOR PUBLICATION                              NOV 30 2011

                                                                          MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


IQBAL HUSAIN,                                    No. 10-17171

                Plaintiff-counter-defendant-     No. 5:06-cv-07081-JF (HRL)
              Appellee,

  v.                                             MEMORANDUM*

AMJAD KHAN,

                Defendant-counter-claimant-
              Appellant.


                     Appeal from the United States District Court
                        for the Northern District of California
                       Jeremy Fogel, District Judge, Presiding

                           Submitted November 16, 2011**
                              San Francisco, California

Before: NOONAN and BEA, Circuit Judges, and WALTER, District Judge.***




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Donald E. Walter, Senior District Judge for the U.S.
District Court for Western Louisiana, sitting by designation.
      Amjad Khan appeals the district court’s judgment for defendant Iqbal

Husain following a bench trial regarding Husain’s claim for breach of contract

arising from a settlement agreement entered into by the parties following a failed

telecommunications joint venture. Because the parties are familiar with the facts,

we need not repeat them here.

      Following a bench trial, we review the district court’s findings of fact for

clear error and conclusions of law de novo. Navajo Nation v. U.S. Forest Service,

535 F.3d 1058, 1067 (9th Cir. 2008) (en banc).

      The district court’s factual findings regarding the amount of damages

awarded to Husain are not clearly erroneous. The evidence and the testimony

presented during the bench trial are sufficient to establish that the contested

expenses were incurred on behalf of the joint venture. The district court properly

determined that Husain’s testimony and computerized expense reports supplied by

Husain provided sufficient evidence to document his expenses. See U-Haul

International, Inc. v. Lumbermens Mutual Casualty Co., 576 F.3d 1040, 1044-45

(9th Cir. 2009).

      AFFIRMED.




                                           2